UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x

CHAIM Y. KATZ and CHANA KATZ
                                                                            NOTICE OF APPEARANCE
                                                           Plaintiffs,

                              -against-

NEW YORK CITY HOUSING PRESERVATION AND
DEVELOPMENT, NEW YORK CITY HOUSING                                          21-CV-2933(JPC)(RWL)
DEVELOPMENT CORPORATION, SITE 5
RESIDENTIAL OWNER LLC, C&C APARTMENT
MANAGEMENT LLC, and NRT NEW YORK LLC
D/B/A CITI HABITATS,

                                                         Defendants.

----------------------------------------------------------------------- x



                 PLEASE TAKE NOTICE that the undersigned, Assistant Corporation Counsel

MELANIE V. SADOK, appears as counsel for Defendants New York City Housing Preservation

and Development and New York City Housing Development Corporation, in the above-

captioned action, and requests to receive notice of all docket events via the Electronic Case

Filing system.

Dated:           April 30, 2021
                 New York, New York

                                                                     Respectfully submitted,

                                                                     JAMES E. JOHNSON
                                                                     Corporation Counsel of the
                                                                             City of New York
                                                                     Attorney for Defendants
                                                                     100 Church Street
                                                                     New York, New York 10007
                                                                     Tel.: (212) 356-4371
                                                                     msadok@law.nyc.gov
                                                                                               Digitally signed by Melanie V. Sadok

                                                                             Melanie V. Sadok  DN: cn=Melanie V. Sadok, o, ou,
                                                                                               email=msadok@law.nyc.gov, c=US
                                                                     BY:     _____________________________
                                                                                               Date: 2021.04.30 12:16:16 -04'00'


                                                                             MELANIE V. SADOK
                                                                             Assistant Corporation Counsel
TO:   Justin T. Kelton, Esq.
      Eric Broutman, Esq.
      Taylor L. Cary, Esq.
      ABRAMS, FENSTERMAN, FENSTERMAN,
      EISMAN, FORMATO, FERRRO WOLF & CARONE, LLP
      Attorneys for Plaintiffs (VIA ECF)




                                 -2-
